326 S.W.3d 931 (2010)
STATE of Missouri, Respondent,
v.
Joseph A. SAVALA, Appellant.
No. WD 72318.
Missouri Court of Appeals, Western District.
December 21, 2010.
Jonathan L. Laurans, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Joseph Savala appeals his conviction for statutory sodomy in the second degree, section 566.064, RSMo 2000, and sentence to two years imprisonment and a $500 fine. He raises three points on appeal regarding the sufficiency of the evidence to support the conviction, the prosecutor's comments on his post-Miranda silence, and the submission of a jury instruction regarding sentencing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).